Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 6-9 and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al., US PGPUB 2015/0220177 hereinafter referenced as Park in view of Chen et al., US PGPUB 2018/0088717.

As to claim 1, Park discloses a display device comprising: a display region and a sensing region overlapping with each other (e.g. display 100 and touch panel 200, fig. 1); 
(e.g. pixel row, fig. 4); and 
a driving circuit comprising a display driver for driving the pixels corresponding to image data ([0038] although not shown in the figures, the display panel 100 may further include a gate driver, a data driver and a gamma reference voltage generator), and 
a touch driver for sensing a touch input using a sensing signal input from each of the first electrodes, and configured to supply a noise compensation signal corresponding to the image data by predicting a display noise corresponding to a representative value of each frame data using the image data to the second electrodes during a period in which the pixels are driven ([0011] the common voltage noise predictor is configured to output a common voltage noise compensating signal based on the data signal. The touch position detector is configured to detect a touch position based on the common voltage noise compensating signal and the first touch signal), 
the noise compensation signal having a waveform that is opposite to that of the display noise corresponding to the image data ([0018] FIG. 3B is a waveform diagram illustrating a ripple noise of the primitive touch signal of FIG. 3A and a common voltage noise compensating signal output from a common voltage noise predictor of FIG. 1),  
wherein a magnitude of the noise compensation signal corresponds to a distribution of the display noise and/or a Change in magnitude of the display noise in the sensing region (Park, as shown in figs. 3B and 5, the noise compensating signa is to compensate the display noise in different horizontal periods and the level of the compensation signal is different in different horizontal periods).
Park does not specifically disclose a plurality of first electrodes arranged in a first direction in the sensing region; a plurality of second electrodes arranged in a second direction in the sensing region.
However, in the same endeavor, Chen discloses a plurality of first electrodes arranged in a first direction in the sensing region; a plurality of second electrodes arranged in a second direction in the sensing region (FIG. 4A illustrates touch sensor panel 400 with touch electrodes 404 and 406 arranged in rows and columns).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing was made to modify the disclosure of Park to further include Chen’s touch sensing method in order to identify the touch location accurately with intention of activating desired function effectively.
As to claim 16, Park discloses a method of driving a display device comprising a display region in which a plurality of pixels are located (e.g. display 100, fig. 1), and 
a touch sensor comprising a plurality of first and second electrodes in a sensing region overlapping with the display region (e.g. touch panel 200, fig. 1), 
the method comprising: generating a noise compensation signal having a waveform that is opposite to that of a display noise corresponding to image data by predicting the display noise corresponding to a representative value of each frame data using the image data ([0011] the common voltage noise predictor is configured to output a common voltage noise compensating signal based on the data signal. The touch position detector is configured to detect a touch position based on the common voltage noise compensating signal and the first touch signal); 
wherein a magnitude of the noise compensation signal corresponds to a distribution of the display noise and/or a Change in magnitude of the display noise in the sensing region (Park, as shown in figs. 3B and 5, the noise compensating signa is to compensate the display noise in different horizontal periods with different level of compensation signal).
driving the pixels, corresponding to the image data, and supplying the noise compensation signal to the second electrodes during a period in which the pixels are driven ([0018] FIG. 3B is a waveform diagram illustrating a ripple noise of the primitive touch signal of FIG. 3A and a common voltage noise compensating signal output from a common voltage noise predictor of FIG. 1); 
detecting a touch input using the sensing signal ([0011] the touch position detector is configured to detect a touch position based on the common voltage noise compensating signal and the first touch signal).
Park does not specifically disclose a touch sensor comprising a plurality of first and second electrodes in a sensing region overlapping with the display region, and receiving a sensing signal from each of the first electrodes. 
However, in the same endeavor, Chen discloses a touch sensor comprising a plurality of first and second electrodes in a sensing region overlapping with the display region (FIG. 4A illustrates touch sensor panel 400 with touch electrodes 404 and 406 arranged in rows and columns), and 
(the sense signal coupled onto sense line 326 can be received by sensing circuit 314).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing was made to modify the disclosure of Park to further include Chen’s touch sensing method in order to identify the touch location accurately with intention of activating desired function effectively.

As to claim 2, the combination of Park and Chen discloses the display device of claim 1. The combination further discloses the driving circuit comprises: a representative value generator configured to generate the representative value; and a compensation signal generator configured to generate the noise compensation signal using the representative value (Park, [0042] The gamma reference voltage generator generates a gamma reference voltage in response to the third control signal CONT3 received from the timing controller 300. The gamma reference voltage generator provides the gamma reference voltage to the data driver. The gamma reference voltage has a value corresponding to a level of the data signal DATA).  

As to claim 3, the combination of Park and Chen discloses the display device of claim 2. The combination further discloses the representative value is set as any one of a maximum gray scale value, a middle gray scale value, and an average gray scale value of the frame data (Park, [0060] The pattern of the data signal DATA may be determined based on a sum of the grayscale values applied to the display panel 100 of FIG. 1 during one horizontal period 1H as shown in FIG. 3B and FIG. 4).  

As to claim 4, the combination of Park and Chen discloses the display device of claim 2. The combination further discloses the noise compensation signal is a reverse phase signal of the display noise (see fig. 3B for example).  

5. (Canceled)  

As to claim 6, the combination of Park and Chen discloses the display device of claim 1. The combination further discloses a plurality of lines connected between the second electrodes and the driving circuit, and connected to the second electrodes in a first edge region of the sensing region (Chen, e.g. routing traces 502, 504, 506, and 508, fig. 5A).  

As to claim 7, the combination of Park and Chen discloses the display device of claim 6. The combination further discloses the first edge region is a region to which a display noise having the largest intensity is transferred in the sensing region (Chen, [0064] In the example shown in FIG. 8A, electrode layer 820 can function as a top shield that provides noise shielding for traces 502 and 504 from noise sources located above electrode layer 820. This shielding may be beneficial, for example, to protect the traces from interference from noise generated from above the touch sensor panel).  
As to claim 8, the combination of Park and Chen discloses the display device of claim 1. The combination further discloses a plurality of third electrodes arranged in the Chen, [0054] In the example shown in FIG. 7A, the example stackup 700 includes a third electrode layer, shown in the figure as electrode layer 760).  

As to claim 9, the combination of Park and Chen discloses the display device of claim 8. The combination further discloses the touch driver is configured to supply a touch driving signal to the third electrodes during a touch sensing period (Chen, for example stackup 700 can then be subjected to an exposure and development process, which can remove portions of electrode layer 760 and passivation layer 770 disposed above touch node electrode 501 and bonding pad 702, while leaving portions of electrode layer 760 and passivation layer 770 disposed above traces 502 and 504).  

As to claim 14, the combination of Park and Chen discloses the display device of claim 1. The combination further disclose an encapsulation layer covering the pixels, wherein at least one of the first electrodes and the second electrodes is directly on one surface of the encapsulation layer (Chen, [0088] some examples of the disclosure are directed to a touch sensor panel stackup comprising: a first substrate layer; a first electrode layer comprising one or more of a touch electrode and a trace configured to couple the touch electrode to sense circuitry, the first electrode layer located on a first side of the first substrate layer).  

As to claim 15, the combination of Park and Chen discloses the display device of claim 14. The combination further discloses the encapsulation layer is between the first and second electrodes and the pixels (Chen, [0088] a passivation layer disposed in between the first electrode layer and the second electrode layer).  
 
As to claim 17, the combination of Park and Chen discloses the method of claim 16. The combination further disclose the generating of the noise compensation signal comprises: generating the representative value of each frame data comprised in the image data; calculating or extracting a display noise using the representative value; and generating the noise compensation signal by reversing the display noise (Park, [0042] The gamma reference voltage generator generates a gamma reference voltage in response to the third control signal CONT3 received from the timing controller 300. The gamma reference voltage generator provides the gamma reference voltage to the data driver. The gamma reference voltage has a value corresponding to a level of the data signal DATA).  

As to claim 18, the combination of Park and Chen discloses the method of claim 17. The combination further discloses the generating of the representative value comprises extracting any one of a maximum gray scale value, a middle gray scale value, and an average gray scale value of the frame data (Park, [0060] The pattern of the data signal DATA may be determined based on a sum of the grayscale values applied to the display panel 100 of FIG. 1 during one horizontal period 1H as shown in FIG. 3B and FIG. 4).  

As to claim 19, the combination of Park and Chen discloses the method of claim 16. The combination further discloses the noise compensation signal is supplied to the second electrodes for every frame period in which the pixels are driven ([0011] According to an exemplary embodiment of the present inventive concept, a display apparatus includes a display panel, a touch panel, a data driver, a common voltage noise predictor and a touch position detector).  

As to claim 20, the combination of Park and Chen discloses the method of claim 16. The combination further discloses the touch sensor further comprises a plurality of third electrodes spaced apart from the first and second electrodes, wherein the method further comprises receiving the sensing signal from each of the first electrodes while the noise compensation signal and a touch driving signal are supplied to the respective second and third electrodes (Park, the sense signal coupled onto sense line 326 can be received by sensing circuit 314),

As to claim 21, the combination of Park and Chen discloses the display device of claim 1. The combination further discloses the sensing region includes a first region and a second region, wherein the display noise includes a first display noise in the first region and a second display noise in the second region, wherein the second display noise is larger than the first display noise, and wherein the driving circuit is configured to supply the noise compensation signal to the second electrodes in the second region larger than the second electrodes in the first region (Park, as shown in figs. 3B and 5, the display noise and the noise compensating signa are different for different horizontal periods).

Claims 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Park and Chen as applied to claim 1 above, and further in view of Kim et al. US PGPUB 2012/0044662 hereinafter referenced as Kim.

As to claim 10, the combination of Chen and Park disclose each of the first electrodes comprises: a plurality of first electrode cells arranged along the first direction (Chen, e.g. one of the electrodes 404 and 406, fig. 4A) but does not specifically disclose at least one first connection part connecting the first electrode cells along the first direction.
However, Kim discloses at least one first connection part connecting the first electrode cells along the first direction (e.g. one of connection electrodes of 143 and 147).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing was made to modify the disclosure of Chen and Park to further include Kim’s electrode connection method in order to identify the touch location accurately with intention of activating desired function effectively.

As to claim 11, the combination of Chen, Kim and Park discloses the display device of claim 10. The combination further discloses each of the second electrodes comprises: a plurality of electrode parts arranged along the second direction, (Kim, e.g. one of the other electrodes of 404 and 406, fig. 4A); and 
at least one connection line connecting the electrode parts along the second direction (Kim, e.g. one of the other connection electrodes of 143 and 147).

As to claim 12, the combination of Chen, Kim and Park discloses the display device of claim 11. The combination further discloses each of the electrode parts overlaps with a respective one of the first electrode cells (Kim, e.g. connecting electrodes 143).

As to claim 13, the combination of Chen, Kim and Park discloses the display device of claim 11. The combination further discloses each of the first electrode cells comprises an opening provided at the inside thereof, and wherein each of the electrode parts is located in a respective one of the openings (Kim, the first connection electrodes 143 are electrically connected to the first sensing electrodes 141 through contact holes passing through the insulating layer, fig. 3).


Response to Arguments
Applicant's arguments filed on 02/11/2022 have been fully considered but they are not persuasive. 
Applicant argues on page 8 of the REMARKS that “However, none of the cited portions of Park appears to teach or even suggest “a magnitude of the noise 
In accordance with MPEP, “USPTO personnel to give claims their broadest reasonable interpretation in light of the supporting disclosure.
For instant case, as shown in figs. 3B and 5, the noise compensating signa is to compensate the display noise in different horizontal periods different display regions and the level of the compensation signal is different in different horizontal periods thus as broadly interpreted, the compensation signal is generated based on the noise distribution in various regions. Therefore, the current 103 rejection is sustained.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Yang et al., US PGPUB 2015/0054763 discloses a display module outputs a plurality of image control signals. The retrieving module is coupled with the display module, wherein the retrieving module retrieves the image control signals and sets a preset offset value according to a coupling level of the image control signals. The touch module outputs a plurality of driving signals.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAHLU OKEBATO whose telephone number is (571)270-3375. The examiner can normally be reached Mon - Fri 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM BODDIE can be reached on 571-272-0666. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/SAHLU OKEBATO/Primary Examiner, Art Unit 2625                                                                                                                                                                                                        3/29/2022